Exhibit 10.1
 
FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT
 
This First Amendment to the Employment Agreement (this “Agreement”), effective
as of April 14, 2015 (the “Effective Date”), by and between Andalay Solar, Inc.,
a Delaware corporation, (the “Company”), and Steven Chan (“Executive”) and is
amending the Employment Agreement dated as of April 14, 2014 (the “Employment
Agreement”), by and between the Company and the Executive. All capitalized terms
not otherwise defined herein shall be afforded their definitions as set forth in
the Employment Agreement.
 
WHEREAS, the Company desires to attract and retain qualified executives such as
Executive, and to provide such executives with incentives to work towards the
long term success of the Company.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1. Term.  This Agreement shall remain in full force and effect at all times
while Executive remains employed by Company.  Upon termination of Executive's
employment with Company for any reason other than a termination by the Company
for Cause (as defined and described below), this Agreement shall be deemed to be
terminated except as explicitly set forth herein.
 
2. Sale of Company Bonus.
 
(i) Definitions.  For purposes of this Section 2, the terms below shall be
defined as follows:
 
(A)  
"Cause" shall have the meaning set forth in Section 9(a) of the Employment
Agreement.

 
(B)  
"Percentage" shall mean 5.5%.

 
(C)  
“Sale of the Company” shall mean the sale by the Company of substantially all of
its assets to a third party, the sale by the equity holders of Company of
substantially all of the equity of Company to a third party, the merger of the
Company with and into a third party and/or any other transaction which results
in a change in over 50% of the voting control of the Company.

 
(D)  
“Sale of Company Bonus Conditions” shall mean that either (x) Executive remains
employed with Company as of the date of consummation of a Sale of the Company
(the "Sale Closing Date"), or (y) Executive’s employment with Company was
terminated by Company without Cause during the period beginning on the date on
which is one-hundred and twenty (120) days prior to the Sale Closing Date and
ending on the Sale Closing Date;

 
 
 (D)
“Sale Proceeds” shall mean the cash and equity proceeds paid to the Company
and/or its equity holders in connection with any Sale of the Company minus (i)
all Company indebtedness owing to banks or other financial institutions that is
not assumed by the purchaser in such Sale of the Company, and (ii) fees paid by
Company to its legal counsel and/or investment bank in connection with such Sale
of the Company.

 
(ii)           Sale Bonus.  In the event of a Sale of the Company, the Company
shall, so long as the Sale of Company Bonus Conditions have been met, pay to
Executive an amount equal to the aggregate Sale Proceeds (including the value of
any equity included within the Sale Proceeds) multiplied by the Percentage (the
"Sale Bonus").  The Sale Bonus, if earned as described above, shall be due and
owing to Executive no later than 30 days following the consummation of any Sale
of the Company.
 
(iii)           Deferred Sale Proceeds.  In the event that any Sale Proceeds are
to be paid to Company or Company's equity holders on a deferred basis subsequent
to the Sale Closing Date (whether pursuant to an earn-out, seller promissory
note, escrow, hold-back or for any other reason), the pro rata portion of the
Sale Bonus which would otherwise have been payable to Executive out of the Sale
Proceeds will also be held back until the corresponding additional Sale Proceeds
payments are made to Company or Company's equity holders.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Severance.
 
(a) Section 7(a) of the Employment Agreement shall be replaced in its entirety
by the following language, “Termination for other than Cause, Death or
Disability. If the Company (or any parent or subsidiary or successor of the
Company) terminates Executive’s employment with the Company other than for
Cause, death or Disability (as defined in Section 9(f) below), then, subject to
Section 8, Executive will be entitled to: (i) receive continuing payments of
severance pay at a rate equal to Executive’s Base Salary, as then in effect, for
six (6) months from the date of such termination, which will be paid in
accordance with the Company’s regular payroll procedures; (ii) if Executive
timely elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for Executive and Executive’s
dependents, within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for the COBRA premiums for such coverage for Executive
and Executive’s covered dependents for six (6) months from the date of
Executive’s termination of employment or such earlier date if Executive no
longer constitutes a “Qualified Beneficiary” (as such term is defined in Section
4980B(g) of the Code); and (iii) accelerated vesting as to 100% of Executive’s
outstanding unvested stock options pursuant to the Option Plan.”
 
(b) Section 7(b) of the Employment Agreement shall be replaced in its entirety
by the following language, “Termination in the Event of a Change of Control. If
upon or within twelve (12) months following a Change of Control (i) the Company
(or any parent or subsidiary or successor of the Company) terminates Executive’s
employment with the Company other than for Cause, death or Disability, or (ii)
the Executive resigns from such employment for Good Reason, then, subject to
Section 8, Executive will be entitled to: (A) receive the continuing payments of
severance pay as described in Section 7(a)(i) above; (B) receive the
reimbursements for Executive’s COBRA premiums as described in Section 7(a)(ii)
above; and (C) accelerated vesting as to 100% of Executive’s outstanding
unvested stock options.”
 
4. Assignment and Transfer.  Executive’s rights and obligations under this
Agreement shall not be transferable by Executive by assignment or otherwise, and
any purported assignment, transfer or delegation thereof shall be void.
 
5. Taxes.  Executive understands and acknowledges that (i) neither the Company
nor any of its directors, officers or agents has offered or provided to the
Executive any tax, legal or other professional advice in respect of the Sale
Bonus or any other matter described herein, (ii) Executive is solely responsible
for ascertaining and/or paying any and all Federal, state and/or other taxes
which may be due and owing in connection with any Sale Bonus, and (iii) any
payments received on account of any Sale Bonus will be taxed as ordinary income
rather than capital gains.
 
6. Miscellaneous.
 
(a) Other Obligations.  Nothing herein shall be deemed to (i) modify or limit in
any way any other agreements executed by Company and Executive including the
Employment Agreement.
 
(b) Nondisclosure.  Executive will not disclose the terms of this Agreement to
any third party other than Executive's legal and tax advisors.
 
(c) Governing Law.  This Agreement shall be governed by and construed (both as
to validity and performance) and enforced in accordance with the internal laws
of the State of California applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.  Each of
the parties submits to the exclusive jurisdiction of any state or federal court
sitting in California in any action or proceeding arising out of or relating to
this Agreement.  Each of the parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto.
 
(d) Entire Agreement.  This Agreement together with the Employment Agreement
contains the entire agreement and understanding between the parties hereto in
respect of the subject matter hereof.
 
(e) Amendment.  This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.
 
(f) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law.
 
(g) Construction.  The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement.  The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.
 
(h) Nonwaiver.  Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance.  All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.
 
(i) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.  Any counterpart may be executed by
facsimile signature and/or electronically scanned signature and such facsimile
or scanned signature shall be deemed an original.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.
 
 

   Andalay Solar, Inc.  Executive    By: /s/ Mark Kalow  By /s/ Steven Chan  
 Print Name: Mark Kalow  Print Name: Steven Chan

 